

116 S4845 IS: Agricultural Emissions Data Act of 2020
U.S. Senate
2020-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4845IN THE SENATE OF THE UNITED STATESOctober 22 (legislative day, October 19), 2020Mr. Roberts introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo require the Secretary of Agriculture to conduct surveys to collect data regarding the prevention, reduction, and mitigation of greenhouse gas emissions, soil carbon sequestration, and forest wood and tree carbon sequestration, and for other purposes.1.Short titleThis Act may be cited as the Agricultural Emissions Data Act of 2020.2.Surveys to collect data regarding greenhouse gas emissions, soil carbon sequestration, and forest wood and tree carbon sequestration(a)In generalThe Secretary of Agriculture (referred to in this Act as the Secretary), through the efforts described in subsection (c), shall conduct surveys, and other data collection and data analysis using advanced methods as appropriate, of farmers, ranchers, private forest landowners, cooperatives, and agricultural businesses, including nonprofit organizations, to collect agricultural subsector-specific information and data regarding— (1)the prevention, reduction, and mitigation of greenhouse gas emissions, including livestock emissions reductions;(2)soil carbon sequestration; and(3)forest wood and tree carbon sequestration.(b)Establishing Federal agricultural baselinesThe establishment of Federal agricultural baselines for the prevention, reduction, and mitigation of greenhouse gas emissions (including livestock emissions reductions), soil carbon sequestration, and forest wood and tree carbon sequestration shall be determined by modeling based on, from the Department of Agriculture—(1)the information and data collected under subsection (a); and (2)information and data, as appropriate, collected through the efforts described in subsection (c) before the date of enactment of this Act.(c)Survey authoritiesThe Secretary shall conduct surveys, data collection, and data analysis under subsection (a) through—(1)the census of agriculture under section 2 of the Census of Agriculture Act of 1997 (7 U.S.C. 2204g);(2)the preparation of annual agricultural statistics by the National Agricultural Statistics Service under—(A)the first section of the Act of May 27, 1912 (37 Stat. 118, chapter 135; 7 U.S.C. 476);(B)the first section of the Act of June 24, 1936 (49 Stat. 1898, chapter 745; 7 U.S.C. 951);(C)section 526 of the Revised Statutes (7 U.S.C. 2204);(D)section 10016 of the Agricultural Act of 2014 (7 U.S.C. 2204h); and(E)section 7407 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 5925c);(3)the agricultural resource management survey conducted by the Economic Research Service and the National Agricultural Statistics Service under—(A)sections 202 through 208 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.); and(B)section 1 of the Act of June 29, 1935 (49 Stat. 436, chapter 338; 7 U.S.C. 3104);(4)the dairy gas emissions model established by the Agricultural Research Service under section 1 of the Act of June 29, 1935 (49 Stat. 436, chapter 338; 7 U.S.C. 3104);(5)National Animal Health Monitoring System studies, including beef cow and calf studies, beef feedlot studies, swine studies, dairy studies, sheep studies, and poultry studies, and the health and productivity audit, carried out by the Animal and Plant Health Inspection Service under the Animal Health Protection Act (7 U.S.C. 8301 et seq.);(6)the forest inventory and analysis database established under section 3(e) of the Forest and Rangeland Renewable Resources Research Act of 1978 (16 U.S.C. 1642(e)); (7)the natural resources inventory established under section 302 of the Rural Development Act of 1972 (7 U.S.C. 1010a); and(8)additional surveys, data collection, and data analysis administered by the Department of Agriculture, as the Secretary determines to be appropriate.(d)SubmissionConsistent with section 1770 of the Food Security Act of 1985 (7 U.S.C. 2276), the Secretary shall submit to the Administrator of the Environmental Protection Agency and the head of any other appropriate Federal department or agency, and make publicly available, the results of the surveys conducted under subsection (a), as the Secretary determines to be appropriate.